Order granting motion of defendant Perlstein for the examination of the corporate plaintiff as an adverse party before trial and requiring the production of certain ledgers, books and papers, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The moving party does not have the burden of proof as to the matters upon which he seeks to examine the corporate plaintiff, and makes no showing of special circumstances taking it out of the general rule. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.